Notice of Pre-AIA  or AIA  Status
The present application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of claim 9 under 35 USC 112(b) has been withdrawn in response to amended claim submitted on 11/5/2021.
Rejection of claims 1-4 under 35 USC 101 has been withdrawn in response to amended claims submitted on 11/5/2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 7, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Publication No. 20190358814) in view of Trajkovic (US Publication No. 20020168084) and Zhang (CN 103794159).

For claim 1, Park teaches: An artificial intelligence server ([0061], disclosing server divides airport into plurality of regions and places at least one robot in each of divided regions. And it may change regions based on flight schedule and user density. As it performs those actions, it is an artificial intelligence server) for determining a route of a robot ([0030], disclosing airport robot system to include a robot and a server), comprising: 

a communication unit configured to receive image data for a control area from the robot or by a camera configured to capture images inside the control area ([0030-0032], disclosing server 300 may receive information from camera, and may store, collect and manage received information. [0035], disclosing camera 400 is installed at airport. Airport a control area), wherein the control area is divided into group areas that are further divided into unit areas ([0071-0073] and figure 6, disclosing robot 1 to traverse from current position P1 to a destination P2. And it has plurality of unit areas such as 601, 602, 603 etc.); and 


determine a current density for the control area from the received image data ([0085], disclosing state information about the region may include a degree of congestion based on the number or density of users in a corresponding region. [0047], disclosing object recognition unit and recognition data processing module. And recognition data processing module uses image/video obtained from camera to recognize a person. [0039-0040], disclosing airport robot having object recognition unit 170. [0084], disclosing state information about the region may include a degree of congestion based on the number or density of users in a corresponding region. [0032], disclosing airport robot 100 may receive image information of the areas of the airport from the camera 400 in the airport. Accordingly, the airport robot 100 may monitor the situation of the airport through the image information captured by the airport robot 100 and the image information received from the camera. As users are recognized through image obtained from camera, density of users in the corresponding area is also calculated through the image); 

determine a priority order for each of the group areas included in the control area based on the determined density ([0087], disclosing a region is determined to be passable by robot or not based on congestion state. Therefore a region with high congestion has low priority to pass through compared to region with low congestion. A region is group area)

determine the route of the robot based on the determined priority order, wherein the robot travels within the control area according to the determined route ([0087-0088], disclosing a 

Park teaches of determining future density ([0059-0062], disclosing regions are changed based on flight schedule of the airport, as more users are expected during take-off/landing, more user traffic is expected i.e. future density). 

However Park does not teach future density to be determined based on image data.

Therefore Park does not explicitly disclose:
“determine a future density for the control area using the determined current density and a crowd inflow for each of the unit areas, wherein the crown inflow is determined by determining an average amount of change in density of each unit area within a predetermined period of time”; 

Trajkovic teaches determine a future density for the control area using the determined current density ([0009], disclosing system may gather data to permit probabilistic prediction of occupancy patterns to help insure that that changes in conditions don't destroy the value of its recommendations. [0038], disclosing image processor that generates statistics from the frames of a video sequence as part of the compression process. These may be used as a surrogate for prediction of crowd density and movement. Therefore future density is calculated from image that represents current density).


It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to predict future density of area using current density to prioritize group areas based on future density and determine the route based on determined priority as taught by Trajkovic to ensure a conditions don’t change on determined route once robot starts its traversal. Thereby enhancing efficiency of the robots and user experience.

Furthermore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to determine future density based on determined crowd inflow over a predetermined period of time as taught by Trajkovic to increase confidence level in future density determination.

Examiner acknowledges that Trajkovic does not explicitly state determining crowd inflow based on change in density over predetermined period of time.

Therefore in the alternative, Zhan teaches determining crowd flow through population density over predetermined period of time ([0065], disclosing population density is counted in a 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Park to determine crowd flow through observing density over a period of time as taught by Zhang to calculate future density more accurately: Thereby improving efficacy and confidence of the system.

For claim 2, Park modified through Trajkovic and Zhang teaches: The artificial intelligence server according to claim 1, 

Park further teaches: wherein the control corresponds to a maximum activity range of the robot ([0071-0073] and figure 6, disclosing robot 1 to traverse from current position P1 to a destination P2. The entire area of figure 6 is maximum activity range of the robot and it has plurality of unit areas such as 601, 602, 603 etc.).

For claim 3, Park modified through Trajkovic and Zhang teaches:  The artificial intelligence server according to claim 2, 

Park further teaches: wherein the current density for the control area comprises a current density for each of the group areas included in the control area ([0085], disclosing state information about the region may include a degree of congestion based on the number or density of users in a corresponding region. [0087], disclosing region 607 has degree of 

For claim 4, Park modified through Trajkovic and Zhang teaches: The artificial intelligence server according to claim 3, 

Park further teaches: wherein the future density is further determined using additional information comprising at least one of a crowd movement direction for each of the unit areas,  spatial information for the control area, schedule information for the control area ([0059-0062], disclosing regions are changed based on flight schedule of the airport, as more users are expected during take-off/landing, more user traffic is expected i.e. future density), a crowd moving pattern, or a facility usage pattern.

Current claim structure requires only one type of additional information.

For claim 6, Park modified through Trajkovic and Zhang teaches: The artificial intelligence server according to claim 4, 

Park does not disclose: wherein: the crowd movement direction for a first unit area is determined by summing movement direction vectors generated by determining directions of faces of users recognized in the first unit area from the received image data.

Trajkovic teaches: determine movement directions of faces of users recognized in the first unit area from the image data ([0030] and figure 5, disclosing determining direction of individuals using video analysis techniques), generate movement direction vectors corresponding to the determined movement directions ([0030] and figure 5, disclosing determining direction and speed of individuals. Direction and speed is movement vector), determining directions of faces of users recognized in the first unit area from the received image data ([0038], disclosing a motion vector field may be correlated to the number of individuals in a scene and their velocity and direction of movement As motion vector represent a group of people, it takes motion vector of all the individuals in that group. [0035], disclosing indicating speed through color of map. Faces of users have to be recognized in order to detect them as users and to determine the direction they are facing).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Park to determine motion vector of individuals and their collective motion vector as taught by Trajkovic to determine traffic flow, crowd activity, congestion and other information. The information is useful in determining best route for robot to traverse. Thereby improving efficiency.

For claim 7, Park modified through Trajkovic and Zhang teaches: The artificial intelligence server according to claim 6, 

Modified Park further teaches: wherein the processor is further configured to determine magnitudes of the movement direction vectors in proportion to movement speeds of the 

For claim 10, Park modified through Trajkovic and Zhang teaches: The artificial intelligence server according to claim 3, 

Park further teaches: wherein the current density for the control area is determined based on the current density determined for each of the unit areas using received image data([0085], disclosing state information about the region may include a degree of congestion based on the number or density of users in a corresponding region. [0047], disclosing object recognition unit and recognition data processing module. And recognition data processing module uses image/video obtained from camera to recognize a person. [0039-0040], disclosing airport robot having object recognition unit 170. [0084], disclosing state information about the region may include a degree of congestion based on the number or density of users in a corresponding region. [0058-0061] and figure 4, disclosing plurality of robots and nine regions. [0032], disclosing airport robot 100 may receive image information of the areas of the airport from the camera 400 in the airport. Accordingly, the airport robot 100 may monitor the situation of the airport through the image information captured by the airport robot 100 and the image information received from the camera. [0055], disclosing airport robot to have management module, path planning module, map division module etc. Figure 1 and 300 disclosing airport robot to have a robot, a server, a camera and a mobile terminal. Therefore density is calculated of each region i.e. unit area and shared with the server. As the server has density of all the regions, it also has density of entire work area i.e. control area).

For claim 11, Park modified through Trajkovic and Zhang teaches: The artificial intelligence server according to claim 10, 

Park further teaches: wherein the processor is further configured to: recognize faces of users included in a second unit area from the received image data using a face recognition model, wherein the current density for the second unit area is determined based on a number of a recognized face ([0047], disclosing object recognition unit and recognition data processing module. And recognition data processing module uses image/video obtained from camera to recognize a person. [0039-0040], disclosing airport robot having object recognition unit 170. [0035], disclosing plurality of cameras installed in the airport. [0058-0061] and figure 4, disclosing plurality of robots and nine regions 601-609. As there are multiple regions in the airport and each region has its own density. Therefore region 601 is first unit area and 602 is second unit area).

For claim 13, Park teaches: A method for determining a route of a robot, comprising: 

receiving image data for a control area from the robot or by a camera configured to capture images inside the control area ([0030-0032], disclosing server 300 may receive information from camera, and may store, collect and manage received information. [0035], disclosing camera 400 is installed at airport. Airport a control area), wherein the control area is divided into group areas that are further divided into unit areas ([0071-0073] and figure 6, disclosing robot 1 to traverse from current position P1 to a destination P2. And it has plurality of unit areas such as 601, 602, 603 etc.); and 



determining a priority order for each of the group areas included in the control area based on the determined density ([0087], disclosing a region is determined to be passable by robot or not based on congestion state. Therefore a region with high congestion has low priority to pass through compared to region with low congestion. A region is group area)

determining the route of the robot based on the determined priority order, wherein the robot travels within the control area according to the determined route ([0087-0088], disclosing a path is selected such that robot guides user through it smoothly and avoids path through regions that have a higher degree of congestion that a reference value. Therefore regions are 

Park teaches of determining future density ([0059-0062], disclosing regions are changed based on flight schedule of the airport, as more users are expected during take-off/landing, more user traffic is expected i.e. future density). 

However Park does not teach future density to be determined based on image data.

Therefore Park does not explicitly disclose:
“determining a future density for the control area using the determined current density and a crowd inflow for each of the unit areas, wherein the crown inflow is determined by determining an average amount of change in density of each unit area within a predetermined period of time”; 

Trajkovic teaches determining a future density for the control area using the determined current density ([0009], disclosing system may gather data to permit probabilistic prediction of occupancy patterns to help insure that that changes in conditions don't destroy the value of its recommendations. [0038], disclosing image processor that generates statistics from the frames of a video sequence as part of the compression process. These may be used as a surrogate for prediction of crowd density and movement. Therefore future density is calculated from image that represents current density).



It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to predict future density of area using current density to prioritize group areas based on future density and determine the route based on determined priority as taught by Trajkovic to ensure a conditions don’t change on determined route once robot starts its traversal. Thereby enhancing efficiency of the robots and user experience.

Furthermore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to determine future density based on determined crowd inflow over a predetermined period of time as taught by Trajkovic to increase confidence level in future density determination.

Examiner acknowledges that Trajkovic does not explicitly state determining crowd inflow based on change in density over predetermined period of time.

Therefore in the alternative, Zhan teaches determining crowd flow through population density over predetermined period of time ([0065], disclosing population density is counted in a 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Park to determine crowd flow through observing density over a period of time as taught by Zhang to calculate future density more accurately: Thereby improving efficacy and confidence of the system.

For claim 14, Park teaches: A non-transitory recording medium having recorded thereon a program for performing a method for determining a route of a robot, the method comprising: 

receiving image data for a control area from the robot or by a camera configured to capture images inside the control area ([0030-0032], disclosing server 300 may receive information from camera, and may store, collect and manage received information. [0035], disclosing camera 400 is installed at airport. Airport a control area), wherein the control area is divided into group areas that are further divided into unit areas ([0071-0073] and figure 6, disclosing robot 1 to traverse from current position P1 to a destination P2. And it has plurality of unit areas such as 601, 602, 603 etc.); and 

a processor configured (figure 3 and [0016], disclosing a microcomputer and an application processor of and airport robot) to: 



determining a priority order for each of the group areas included in the control area based on the determined density ([0087], disclosing a region is determined to be passable by robot or not based on congestion state. Therefore a region with high congestion has low priority to pass through compared to region with low congestion. A region is group area)

determining the route of the robot based on the determined priority order, wherein the robot travels within the control area according to the determined route ([0087-0088], disclosing a path is selected such that robot guides user through it smoothly and avoids path through regions that have a higher degree of congestion that a reference value. Therefore regions are 

Park teaches of determining future density ([0059-0062], disclosing regions are changed based on flight schedule of the airport, as more users are expected during take-off/landing, more user traffic is expected i.e. future density). 

However Park does not teach future density to be determined based on image data.

Therefore Park does not explicitly disclose:
“determining a future density for the control area using the determined current density and a crowd inflow for each of the unit areas, wherein the crown inflow is determined by determining an average amount of change in density of each unit area within a predetermined period of time”; 

Trajkovic teaches determining a future density for the control area using the determined current density ([0009], disclosing system may gather data to permit probabilistic prediction of occupancy patterns to help insure that that changes in conditions don't destroy the value of its recommendations. [0038], disclosing image processor that generates statistics from the frames of a video sequence as part of the compression process. These may be used as a surrogate for prediction of crowd density and movement. Therefore future density is calculated from image that represents current density).
Trajkovic further teaches crowd inflow for each of the unit areas, wherein the crown inflow is determined by determining an average amount of change in density of each unit area within a 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to predict future density of area using current density to prioritize group areas based on future density and determine the route based on determined priority as taught by Trajkovic to ensure a conditions don’t change on determined route once robot starts its traversal. Thereby enhancing efficiency of the robots and user experience.

Furthermore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Park to determine future density based on determined crowd inflow over a predetermined period of time as taught by Trajkovic to increase confidence level in future density determination.

Examiner acknowledges that Trajkovic does not explicitly state determining crowd inflow based on change in density over predetermined period of time.

Therefore in the alternative, Zhan teaches determining crowd flow through population density over predetermined period of time ([0065], disclosing population density is counted in a predetermined area of the predetermined time in the video monitoring data, and people flow is 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Park to determine crowd flow through observing density over a period of time as taught by Zhang to calculate future density more accurately: Thereby improving efficacy and confidence of the system.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Publication No. 20190358814) and Trajkovic (US Publication No. 20020168084), Zhang (CN 103794159) and Sup (KR Publication No. KR 20180038850).

For claim 8, Park modified through Trajkovic and Zhang teaches: The artificial intelligence server according to claim 3, 

Park further teaches: wherein the priority order of corresponding group areas are determined to be higher based on the future density increasing ([0031], disclosing airport robot performs patrol, guidance, cleaning, disinfection and transportation within the airport. [0044], teaches brush motor of airport robot sweeps filth on airport floor. [0036], disclosing server changes regions based on flight schedule and user density. Park modified through Trajkovic teaches of calculating future density on work area. A high density area is given higher priority compared to a lower density area. Prioritization of high density area is taught because a high density area needs more cleaning and disinfecting because of high user occupancy. Additionally a high 

Examiner acknowledges that Park does not explicitly state determining priority of an area to be higher based on higher density.

Therefore in the alternative Sup teaches giving high priority to an area with high user density (page 9 paragraph 3, disclosing cleaning robot 100 may preferentially perform cleaning for areas where airport users are highly crowded).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Park to determine the priority of the corresponding group areas higher as the future density is higher as taught by Sup dedicate resources where they are needed most. Thereby increasing operational efficiency.

For claim 9, Park modified through Trajkovic, Zhang and Sup teaches: The artificial intelligence server according to claim 8, 

wherein the route of the robot is determined such that the robot moves to the group areas in a descending order of the priority order(as explained in claim 8, Park modified through Sup prioritizes areas with high density. Therefore areas with low density are given low priority, hence work is performed in area with high priority first, accordingly robot moves in descending order of priority).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US Publication No. 20190358814) and Trajkovic (US Publication No. 20020168084), Zhang (CN 103794159) and Rahman (US Patent No. 10848988).

For claim 5, Park modified through Trajkovic and Zhang teaches: The artificial intelligence server according to claim 4, 

Park does not disclose: wherein the future density is further determined using a future density calculation model, trained by using a machine learning algorithm or a deep learning algorithm and is configured as an artificial neural network.

Rahman teaches: wherein the future density is further determined using a future density calculation model, trained by using a machine learning algorithm or a deep learning algorithm and is configured as an artificial neural network (column 3 lines 35-46, disclosing receiving crowd control data via visual capture device and using facial recognition. And machine learning process is utilized to predict flash mobs, imminent riots etc. Flash mob at an area changes density of that area, therefore Rahman teaches of using facial recognition and machine learning to calculate future density. And as machine learning process calculates future density, it serves as future density calculation model).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Park to use machine learning to calculate future density as taught by Rahman to maintain order in work area and adapt to changing patterns. Thereby improving efficiency and readiness of the robots in all scenarios.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US Publication No. 20190358814) and Trajkovic (US Publication No. 20020168084), Zhang (CN 103794159) and Wantland (US Publication No. 20190286298).

For claim 12, Park modified through Trajkovic and Zhang teaches: The artificial intelligence server according to claim 11, 

Modified Park does not teach: wherein the face recognition model is trained using a machine learning algorithm or a deep learning algorithm and is configured as an artificial neural network.

Wantland teaches: face recognition model is learned using a machine learning algorithm or a deep learning algorithm and is configured as an artificial neural network (disclosing machine-learned facial detection or recognition models that include artificial neural networks).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Park to have face recognition model is learned using a machine learning algorithm or a deep learning algorithm and is configured as an artificial neural network as taught by Wantland to enable the invention to improve accuracy of facial recognition. The modification increases density calculation confidence and manages work area more efficiently. Thereby increases accuracy and efficiency. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moriya (US 20190230320) teaches of calculating flowrate and relationship between flow rate and density (See Fig. 28-30 and [0302-0305]).
Ross (US 5712830) teaches of measuring density and flow at selected points (See column 2 lines 42-50).
Saurabh (US 8812344) teaches of calculating average density over predefined period of time (see column 3 lines 50-62).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664